Citation Nr: 0944817	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-43 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability, to include as secondary to service-
connected bilateral knee disability.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability, to include as secondary to service-
connected bilateral knee disability.    


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was most recently 
certified to the Board by the Nashville RO.  

The Board remanded the claim in March 2008 for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives with regard 
to the issues decided herein and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a right 
leg disability to include as secondary to service-connected 
bilateral knee disorder and to service connection for a left 
leg disability to include as secondary to service-connected 
bilateral knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied 
entitlement to service connection for residuals of right leg 
contusion and for residuals of left leg strain.  That rating 
decision is final.

2.  Evidence received since the January 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right leg disability, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  Evidence received since the January 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left leg disability, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

4.  An October 2004 rating decision granted service 
connection for a right knee disability and a left knee 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right leg disability 
to include secondary to service-connected bilateral knee 
disability has been received, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a left leg disability 
to include secondary to service-connected bilateral knee 
disability has been received, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the Board is granting in full the benefit sought on 
appeal; that is, reopening the claims.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

Right leg and left leg disabilities

The Veteran claims that service connection is warranted for 
residuals of right leg contusion and for residuals of left 
leg strain, each to include as secondary to service-connected 
bilateral knee disability.   

The record shows that although the Veteran filed a claim in 
September 1985 for an injury to his right leg and an injury 
to his left leg, he failed to report for a scheduled 
examination and was notified in March 1986 that his claim for 
disability benefits could not be granted.  

Service connection for residuals of right leg contusion and 
for residuals of left leg strain was previously denied in a 
January 2000 rating decision.  The RO found that although 
there was a record of treatment in service for residuals of 
right leg contusion and for residuals of left leg strain, no 
permanent residual or chronic disability subject to service 
connection was shown by service treatment records or 
demonstrated by evidence following service.  The claims were 
denied.  The Veteran was notified of the denial and his 
appeal rights in a January 2000 letter.  The Veteran did not 
appeal the decision, thus, the rating is a final decision.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence considered at the time of the prior denial in a 
January 2000 rating decision included service treatment 
records.  

Evidence received since the January 2000 rating decision 
includes statements from the Veteran, copies of service 
treatment records, VA treatment records for a period from 
August 1999 to November 2002 and for a period from December 
2003 to January 2004; report of a VA examination in June 
2004; and additional copies of service treatment records 
received in September 2009.  

VA treatment records show in August 1999 the Veteran 
complained of bilateral leg pain which had increased in the 
prior week.  There was a question as to whether this was a 
service connected related injury.  The assessment was leg 
pain.  In October 1999, the history indicates that the 
Veteran was injured in service in 1982 when he was pinned by 
a trailer and injured his low back and bilateral calf.  He 
had surgery on his right foot in 1987 for a fracture from a 
motor vehicle accident.  Evidence also shows the Veteran 
suffered a crushing injury in May 2002 when his legs were 
pinned by a tractor.  

At a VA examination in June 2004, the Veteran complained of 
bilateral leg pain secondary to injuries sustained in 
service.  It was noted that in service he had a deep 
contusion to his right leg and a left leg sprain.  Other 
symptoms were recorded.  The examiner believed all of these 
symptoms were unrelated to a post-service tractor injury in 
2002 when he broke his clavicle, had traumatic bursitis of 
his left hip, and otherwise did not have any injuries to his 
lower extremities.  The Veteran's complaints of pain included 
his anterior tibialis muscle group with a knot in his right 
leg with significant walking.  On examination, there was a 1 
centimeter round scar over his right anterior tibialis 
muscle.  There was no evidence of muscle herniation and it 
was nontender to palpation.  The diagnoses were 
chondromalacia patellae.

An October 2004 rating decision granted service connection 
for chondromalacia patellae of the right and left knees, each 
assigned a 10 percent rating effective in June 2004.  

In a November 2004 memo from the Veteran's representative, 
the Veteran reported that the examining physician at the June 
2004 VA examination stated that he would not address the 
issues of a right leg disability and a left leg disability at 
that time.  

The Veteran contends that his present bilateral leg pain is 
related to injuries to both legs incurred while in service.  
He continues to have muscle problems to the present day.  He 
also claims that the service-connected bilateral knee 
disabilities are contributing to the muscle pain of his legs 
and that service connection for his bilateral leg pain should 
be considered on a secondary basis to his service-connected 
bilateral knee disability.  

The Board has reviewed the evidence submitted subsequent to 
the January 2000 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The service treatment records are duplicative of evidence of 
record previously submitted and considered at the time of the 
RO's January 2000 decision.  Duplicate documents, by their 
very nature, may not be new and material.  38 C.F.R. 
§ 3.156(a).

The evidence received into the record since the January 2000 
rating decision that denied service connection for a right 
leg and left leg disability includes the Veteran's complaints 
of bilateral leg pain related to injuries sustained in 
service in August 1999 when he sought VA outpatient treatment 
and at a June 2004 VA examination; the grant of service-
connection for bilateral knee disability; and the Veteran's 
lay assertions that his right leg and left leg disabilities 
are secondary to his service-connected bilateral knee 
disability.  The Veteran is competent on his own observations 
regarding his bilateral leg symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the Board's opinion, that evidence, presumed credible for 
the purpose of determining whether new and material evidence 
has been submitted, when viewed with that previously of 
record, is new and material evidence as defined by the 
regulation.  38 C.F.R. § 3.156(a) Justus, 3 Vet. App. at 513.  
It was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim and by itself, or in connection with the evidence 
previously of record, does raise a reasonable possibility of 
substantiating the claim.  Service connection for bilateral 
knee disabilities was granted in 2004; subsequent to the last 
final denial of the claims in January 2000.  Thus, the 
previously denied claims were not considered on a secondary 
basis and that aspect of the claims would be appropriately 
considered on a de novo basis.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Accordingly, the claim for service connection 
for a right leg disability and a left leg disability to 
include as secondary to service-connected bilateral knee 
disability is reopened.  38 U.S.C.A. § 5108.  To that extent 
only, the claim is allowed.  

ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a right leg disability to 
include as secondary to service-connected bilateral knee 
disability is reopened; the appeal is granted to that extent 
only.


New and material evidence having been received, the Veteran's 
claim for service connection for a left leg disability 
secondary to service-connected bilateral knee disability is 
reopened; the appeal is granted to that extent only.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the Veteran's claim for service 
connection for a right leg disability secondary to service-
connected bilateral knee disability and for a left leg 
disability secondary to service-connected bilateral knee 
disability.  However, additional development is needed prior 
to appellate review.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(b) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records show that the Veteran suffered a 
bruised right lower leg with a resulting hematoma in April 
1981.  His leg had been pinned between a jack and a trailer.  
The assessment was contusion of the right calf.  He was 
placed on temporary profile limitation.  In September 1982, 
he was seen for trauma of the left leg.  On follow-up the 
assessment was strain of the left leg, improved.  He was 
placed on temporary profile limitation.  At the discharge 
examination in August 1985, the lower extremities were 
clinically evaluated as normal.  In the Veteran's report of 
history accompanying the examination, he reported having or 
having had cramps in his legs.  The examiner noted that the 
Veteran had cramps in his legs since 1980, secondary to 
trauma, with the last episode in May 1985 and commented that 
it was noncontributory.  

The Veteran asserts that his current bilateral leg symptoms 
are residuals of the trauma suffered in service to each leg 
or that the bilateral leg symptoms are secondary to his 
service-connected bilateral knee disability.  

At a June 2004 VA examination the examiner noted that the 
Veteran was complaining of bilateral leg pain secondary to 
injuries sustained in service.  The examiner noted that he 
was to address whether these were due to the Veteran's 
service or to a post service injury.  The examiner mentioned 
injuries in service to include that the Veteran had a deep 
contusion of his right leg and a left leg sprain.  However, 
although there were some clinical findings regarding his 
legs, there was no diagnosis or opinion provided regarding 
the Veteran's claimed bilateral muscular leg disabilities.  
In addition, since that examination, the Veteran is now 
service-connected for a bilateral knee disability which the 
Veteran contends aggravates his bilateral leg condition.  
Thus, another VA examination and medical opinion, to include 
whether the Veteran's bilateral leg condition is aggravated 
by his service-connected bilateral knee disability, is needed 
prior to further review of this issue.  38 C.F.R. § 
3.159(c)(4).

As the case is being remanded, additional notice should be 
provided the Veteran with regard to his claim for service 
connection for a right leg disability and a left leg 
disability to include on a secondary basis to a service-
connected disability as it does not appear that such notice 
has been provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate 
notice for entitlement to service 
connection for a bilateral leg 
disability on a secondary basis to a 
service-connected disability.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his 
bilateral leg disability claimed as 
residuals of injuries suffered in 
service and as secondary to his 
service-connected bilateral knee 
disability.  The claims folder must be 
made available to the examiner for 
review.  All indicated studies should 
be conducted, and all findings reported 
in detail.  For all diagnosed right leg 
and left leg disabilities found to be 
present (other than service-connected 
bilateral knee disability), the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that a right leg disability and/ or 
left leg disability is (a) due to 
service or an incident in service; or 
(b) caused or aggravated by the 
Veteran's service-connected bilateral 
knee disability.

3.  Then readjudicate the issues on 
appeal.  If any decision remains 
adverse, issue a supplemental statement 
of the case to the Veteran and his 
representative and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


